Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the polygonal base of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-3, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keyes or Smith.
	Keyes and Smith each disclose monolithically formed separators (1 in Keyes, 5 in Smith) having a central longitudinal axis with an upper outlet leg (11 of Keyes, while being disclosed as for a thermometer, the structure is as claimed; 3 in Smith), forming a curved bottom drip leg portion resistant to threading or tapping (similar to figure 6 of the instant application), a radial supply leg (6 in Keyes, 2 in Smith), with sediment outlets having a plug or cap at the bottom (10 in Keyes, while no plug is shown, a cock is disclosed on page 1, lines 58-65; not numbered but clearly shown in Smith), as claimed.
4.	 Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keyes or Smith, each in view of Fuqua.
	Claim 4 differs from claim 1 in recitation of the shape being an oblique cone with an apex offset from the central axis, while claim 5 differs in recitation of a polygonal drip base. This is a well-known shape for a separator, as exemplified by Fuqua, which discloses a 4 sided separator with a base sloped to one side, and would therefore have been an obvious alternative to the shape of Keyes or Smith, to better collect the sediment for removal.
5.	Claim(s) 9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keyes or Smith, each in view of Drigenko.
	Claim 9 differs from claim 1 in recitation of the drip leg being an inwardly tapering cone, while claims 13 and 14 recite a similar structure to claims 1 and 9. This is a well-known shape for a separator, as exemplified by Drigenko, and would therefore have been an obvious alternative to the shape of Keyes or Smith, to better collect the sediment for removal. Claim 15 essentially recites the subject matter of claim 7.
6.	Claim(s) 10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keyes or Smith, each in view of Garaycochea.
	Claim 10 differs from claim 1 in recitation of the drip leg being an outwardly tapering cone, while claims 17 and 18 recite a similar structure to claims 1 and 10. This is a well-known shape for a separator, as exemplified by Garaycochea, and would therefore have been an obvious alternative to the shape of Keyes or Smith, to collect the sediment for removal having a greater capacity. Claim 19 essentially recites the subject matter of claim 7.
7.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keyes or Smith, each in view of Roy.
	Claim 12 differs from claim 1 in recitation of female iron pipe union or male flare union couplings. It is submitted that these are known, conventional connectors, as exemplified by Roy, and would therefore have been an obvious form of connector in Keyes or Smith.
8.	Claim(s) 8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 13 and 17 and further in view of Stern.
	Claims 8, 16 and 20 differ from claims 1, 13 and 17 in recitation of a textured inner surface. It is known to texture parts of a separator exposed to particles . as exemplified by Stern, which discloses roughening of exposed surfaces. It would therefore have been obvious to form the separators of Keyes or Smith with such a roughened surface, to increase durability.
9.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The spiral inward taper profile of claim 11 is not taught or suggested by the prior art of record.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of general interest include Brandeis, Kayes, Ludwig, Sauerbrunn, Jacobson, Bell and Davis.
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778